UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                              ORDER

     A Status Conference was held in this case on March 25, 2009,

which took place in part in open court and in part in a sealed

courtroom due to the discussion of classified information.1   Upon

consideration of Petitioner Bawazir’s Motion for Discovery Pursuant

to Section I.E.2 of the Case Management Order [Dkt. No. 290], the

Government’s Opposition [Dkt. No. 300], Petitioner’s Reply [Dkt.

No. 307], representations of the parties, and the entire record

herein,2 it is hereby3




     1
          In addition to scheduling issues, there were three ripe
discovery motions before the Court; one motion was filed on the
public docket, while two others were classified. The public motion
was dealt with in open court, and its resolution is set forth
herein. The Court resolved parts, but not all, of the classified
motions in closed proceedings; because that Order contains
classified information, it cannot be filed on the public docket.
     2
          Any mention herein of the “consolidated files” refers to
the JTF-GTMO/OARDEC files.
     3
          Unless otherwise specified, all matters listed in the
Document Request are included in the Court’s Order.
      ORDERED,   that   Document     Request   No.    1   is    granted.      The

Government shall produce all records or reports of interrogations

of Petitioner either before or after his rendition to Guantanamo

Bay; and it is further

      ORDERED, that Document Request No. 2 is granted in part.                 To

the extent that the Government has not already done so as part of

its   production   of    exculpatory       evidence,      it    shall    produce

interrogation    logs   or   plans   for   those     interrogations      of   the

Petitioner that elicited statements upon which the Government

relies to justify its detention; and it is further

      ORDERED,   that   Document     Request   No.    3   is    denied   without

prejudice.   Petitioner may, if he chooses, amend his request to

narrow what he is asking of the Government.                    Such an amended

request should be limited to specific individuals who Petitioner

can identify by name, who he alleges worked for Ahfad al Sabah and

Al Wafa, and who he alleges are not enemy combatants; and it is

further

      ORDERED, that Document Request No. 4 is denied, because it

sweeps too broadly; and it is further

      ORDERED, that Document Request No. 5 is denied, because the

Government represented that it has satisfied this request by

fulfilling its obligation to produce exculpatory information; and

it is further

      ORDERED,   that   Document     Request   No.    6   is    denied   without

prejudice, because it sweeps too broadly.             Petitioner may, if he


                                     -2-
chooses, amend his request to narrow what he is asking of the

Government.         Such    an   amended    request        should   be    limited    to

information related to the Government’s knowledge of promises or

requests made to individuals whose confessions, if given, the

Government relies on to justify detention; and it is further

      ORDERED, that Document Request No. 7 is denied, because the

Government represented that it has satisfied this request by

fulfilling its obligation to produce exculpatory information; and

it is further

      ORDERED, that Document Request No. 8 is granted in part and

denied in part without prejudice.                The Government shall produce

Petitioner’s       medical    records     for    the    first   four      months   that

Petitioner was detained at Guantanamo Bay. Petitioner may request,

if   supported     by   very     specific       evidence    from    these       records,

additional medical records at a later time; and it is further

      ORDERED, that Document Requests No. 9 and No. 10 are granted

in part and denied in part.                The Government must produce any

documents     or    other     information        that   relate      to    any    formal

requirements or procedures for becoming a member of Al Qaida; and

it is further

      ORDERED, that Document Request No. 11 is denied, because it is

burdensome and sweeps too broadly; and it is further

      ORDERED,      that     Petitioner’s        Request     for    Admissions      and

Associated    Interrogatories        is     denied,     because     the    Government

represented that it has satisfied these requests.


                                          -3-
     ORDERED, a further Status Conference will be held on April 1,

2009, at 10:30 a.m.




                                       /s/
March 25, 2009                        Gladys Kessler
                                      United States District Judge


Copies to:   Attorneys of Record via ECF




                                -4-